UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1405


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

DONNA E. SHALALA, SECRETARY, UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:97-cv-02616-WDQ)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence   Verline     Wilder,         Sr.,    appeals   the   district

court's order denying his Fed. R. Civ. P. 60(b) motion.                   We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm.    Wilder's      request       for   rehearing    and     motion   for

appointment    of   counsel    are   denied.         We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                        2